Citation Nr: 0803977	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  95-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cyclothymia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1962 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee.  The issues before the Board 
today were remanded numerous times, most recently in October 
2003, for further evidentiary and procedural development.  A 
review of the record reflects that this development was 
accomplished; thus, the Board concludes that it may proceed 
with a decision at this time.

A hearing was held in January 1997, by H.N. Schwartz, a 
Veterans Law Judge, in Nashville, Tennessee.  Another hearing 
was held in December 2002, by Milo Hawley, a Veterans Law 
Judge.  These Veterans Law Judges were designated by the 
Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) (West 2002) and are included in the panel of 
judges rendering the determination in this case.  Transcripts 
of the hearing testimony are in the claims file.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD that 
conforms to the DSM-IV criteria.

2.  The competent evidence fails to demonstrate that 
cyclothymia manifested during service; cyclothymia is not 
shown to be related to the veteran's military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Cyclothymia was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in February 2001 and October 2005 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was also specifically told that 
it was his responsibility to support his claims with 
appropriate evidence.  Finally the February 2001 and October 
2005 letters advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Neither of these letters was sent to the veteran prior to the 
initial adjudication in accordance with Pelegrini II, supra.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the October 
2005 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and after the notice was 
provided the case was readjudicated and January 2006 and 
August 2007 supplemental statements of the case were provided 
to the veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield IV) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claims on appeal.  The Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  The veteran is therefore not 
prejudiced by a Board decision at this time.  See Mayfield, 
supra.  

In sum, the Board finds that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.  The Board finds that VA has also 
fulfilled its duty to assist the veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2007).  In this regard, the veteran's service medical 
records are associated with the claims folder, as well as VA 
treatment records from the Nashville and Memphis VA Medical 
Centers (MC).  He was also afforded two VA examinations with 
respect to his claims on appeal.  Although the veteran 
asserted that he received psychiatric treatment at the 
Memphis VAMC as early as 1969, the Board observes that 
multiple requests for these records failed to return records 
dating back this far.  Rather, as indicated by a May 1994 
response, the only records available dated back to a March 
1980 hospitalization.  In light of this response, the Board 
concludes that further attempts to search for alleged 
outstanding VA records would be futile and that VA has 
discharged its duty to assist the veteran in obtaining such 
records.  See 38 C.F.R. § 3.159.  Similarly, a negative 
response was received from the Social Security Administration 
(SSA) when records pertaining to a prior disability claim 
were requested.  Id.; see Negative Response Letter from SSA 
dated in June 2007.  

Also of record are private treatment records from Drs. K. 
Ballard and Cannady.  In August 1996, the veteran submitted a 
list of private treatment providers pertinent to his 
psychiatric claims on appeal.  In June 2003, the Board sent a 
letter to the veteran asking that he provide VA with 
completed release forms.  He did not comply with VA's 
request.  The veteran was provided another opportunity in 
February 2004 to submit completed release forms so that VA 
could request these outstanding records.  Again, he did not 
reply.  The Board is satisfied that VA has afforded the 
veteran ample opportunity to provide VA with copies of these 
private treatment records or information sufficient to 
request these records.  As no adequate reply has been 
received from the veteran, the Board concludes that VA has 
discharged its duty to further assist the veteran in 
obtaining these outstanding records.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

The veteran asserts that he is entitled to service connection 
for PTSD because of a number of stressful experiences that 
occurred during his military service.  First, he contends 
that he endured stress and terror related to impending 
conflict with the Russians during the Cuban Missile Crisis.  
He also states that spending much of his time during service 
in the hot temperatures of the engine room and around the 
Equator caused a great deal of mental stress.  Finally, the 
veteran asserts that he was electrocuted during service when 
he pulled another sailor off feed pumps that were doused in 
water.  

The veteran's service medical records reflect no psychiatric 
problems during service, and his June 1965 separation 
examination report notes a normal clinical psychiatric 
examination.  Following service, the first evidence of 
psychiatric problems is a March 1980 VA hospital summary 
showing inpatient treatment for alcohol addiction, as well as 
anxiety and depression with tremor, perhaps secondary to 
alcoholism.  Additional VA records show continued treatment 
for alcohol addiction, including a July 1984 inpatient stay.  
In September 1993, the veteran was evaluated in conjunction 
with a Tennessee disability determination; the clinical 
report indicates an Axis I diagnosis of major depression, 
recurrent.  Additional evaluation and treatment reports show 
diagnoses of major depression, bipolar disorder, and 
cyclothymia.  See April 1994 VA Examination Report; August 
1998 letter from Dr. K. Ballard; January 1994 Psychological 
Evaluation by R. W. Kennon, Ph.D.

The veteran was most recently evaluated in July 2003.  
Following a review of the claims folder, an interview with 
the veteran, and an examination, the examiner concluded that 
the veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  See July 2003 VA Examination Report.  The Axis I 
diagnosis indicated by the report is alcohol dependence.  

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  As 
discussed above, there is nothing in the competent medical 
record which indicates that the veteran has been diagnosed as 
having PTSD.  Rather, the only evidence of record of a 
diagnosis consists of the veteran's own statements, which, 
unfortunately, are not competent evidence of a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons 
are not competent to provide evidence regarding diagnosis or 
etiology).

The veteran testified at a December 2002 Board hearing that 
he was diagnosed with PTSD at a VA facility sometime between 
1986 and 1988.  See December 2002 Hearing Transcript at 9.  
However, as discussed in great detail above, all reasonable 
efforts have been made by VA to obtain records relevant to 
the veteran's claims decided herein.  According to the 
current record, all VA outpatient and inpatient records have 
been obtained which pertain to the veteran.  Unfortunately, 
such records do not show any treatment for PTSD.  Rather, it 
appears that the veteran received both inpatient and 
outpatient treatment for alcohol addiction and abuse from VA 
beginning in the early 1980s.  

Without evidence of a diagnosis of PTSD, the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Acquired Psychiatric Disorder

As noted above, the veteran was first diagnosed with an 
acquired psychiatric disorder, major depression, in September 
1993.  Subsequent diagnoses include cyclothymia and bipolar 
disorder.  In addition to his claim of entitlement to service 
connection for PTSD, the veteran has alternatively asserted 
that he is entitled to service connection for cyclothymia 
manifested by "nerves" as such disability is a result of 
excessive heat exposure/exhaustion during service.  See March 
2004 written statement.

The Board has already discussed that the veteran's service 
medical records are negative for any psychiatric problems.  
This lack of evidence of a diagnosis of a chronic psychiatric 
disability during service weighs against the veteran's claim 
that he is entitled to service connection for cyclothymia.  
See 38 C.F.R. § 3.303(a).  

The Board also finds that the absence of any evidence of 
psychiatric problems shortly after service weighs against 
awarding service connection on the basis of a showing of 
continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  The Board acknowledges the veteran's contentions 
that he has experienced "nerve problems" ever since 
service; however, such statements are not competent evidence 
of a chronic disability since service.  In this regard, 
although the veteran is competent to provide evidence 
regarding symptomatology (experiencing "nerve problems"), 
he is not competent to assert that such symptomatology 
constitutes a disability (cyclothymia).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (only someone with the 
proper medical expertise may provide evidence regarding a 
diagnosis or disability).  In the absence of any evidence of 
"nerve problems" during service which were diagnosed as a 
chronic psychiatric disability, his statements regarding 
continuity of symptomatology cannot be the basis for a claim 
under 38 C.F.R. § 3.303(b).  

The lack of evidence of an in-service diagnosis or chronic 
symptomatology during and after service is not fatal to the 
veteran's claim.  As noted above, service connection may also 
be warranted if the competent evidence establishes that any 
current psychiatric disorder diagnosed after discharge was 
incurred in service.  38 C.F.R. § 3.303(d).  Unfortunately, 
after careful consideration of the record, the Board finds 
that the competent evidence does not establish that the 
veteran's cyclothymia is related to his active military 
service.  

In this regard, there is no competent etiological evidence of 
record linking the veteran's cyclothymia to service.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality for the Board to consider granting service 
connection).  The Board notes that the veteran's own 
statements regarding a causal connection are not competent, 
as he is a layperson without medical expertise.  See 
Espiritu, supra.  

The Board also finds the nearly twenty year lapse in time 
between the veteran's active service and the first evidence 
of an acquired psychiatric disorder weighs against the claim 
that his cyclothymia is related to service.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Thus, with consideration of the probative VA examiner's 
report, the length of time following service prior to a 
recorded diagnosis of an acquired psychiatric disorder, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for cyclothymia.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for cyclothymia is denied.  



____________________________                        
___________________________
        MILO H. HAWLEY			      H. N. SCHWARTZ
        Veterans Law Judge,			     Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
MICHELLE L. KANE
	                                                    Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals



 Department of Veterans Affairs


